Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





RICKY RAMOS,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00090-CR

Appeal from
 371st District Court

of Tarrant County, Texas

(TC # 1161510D)



 

 

 





MEMORANDUM OPINION

            Ricky Ramos appeals his conviction of burglary of a habitation.  Appellant waived his right
to a jury trial and entered a negotiated plea of guilty.  In accordance with the plea bargain, the trial
court placed Appellant on deferred adjudication community supervision for five  years.  The State
subsequently filed a motion to adjudicate alleging several violations of the terms and conditions of
community supervision.  Based on Appellant’s plea of true to several of the alleged violations, the
trial court granted the State’s motion, adjudicated Appellant guilty, and assessed his punishment at
imprisonment for a term of five years.  We affirm.
            Appellant’s court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
            We have carefully reviewed the record and counsel’s brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment is affirmed.

December 15, 2010                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)